Exhibit 10.11

 

 

--------------------------------------------------------------------------------

 

BY AND BETWEEN

 

APHTON CORPORATION

 

AND

 

DAIICHI PURE CHEMICALS CO., LTD.

 

--------------------------------------------------------------------------------

 

COLLABORATION AND LICENSE AGREEMENT

 

--------------------------------------------------------------------------------

 

June 22, 2004

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

   Definitions    1

2.

   Collaborative Commercialization    3

3.

   Governance    4

4.

   Development of Products    5

5.

   Clinical Studies and Registrations    6

6.

   Grant of Intellectual Property Rights; Royalty    7

7.

   Production and Supply of the Products    10

8.

   Terms of the Supply of the Products from Daiichi to Aphton    10

9.

   Marketing    12

10.

   Product Warranty    12

11.

   Regulatory Matters    13

12.

   Additional Obligations    16

13.

   Additional Obligations and Representations of Aphton    17

14.

   Additional Obligations and Representations of Daiichi    17

15.

   Confidentiality    18

16.

   Indemnification    19

17.

   Patent Litigation    20

18.

   Dispute Resolution    21

19.

   Term and Termination    22

20.

   General Provisions    24

 

    i    



--------------------------------------------------------------------------------

COLLABORATION AND LICENSE AGREEMENT

 

This Agreement (the “Agreement”), made and entered into June 22, 2004
(“Effective Date”), by and between Aphton Corporation, a company organized and
existing under the laws of Delaware, and having its principal office at 80 SW
Eighth Street, Suite 2160, Miami, Florida 33130 (“Aphton”) and Daiichi Pure
Chemicals Co., Ltd., a company organized and existing under the laws of Japan,
and having its principal office at 13-5, Nihombashi 3-Chome, Chuuo-ku, Tokyo
103-0027, Japan (“Daiichi”) (Aphton and Daiichi, each a “Party” and collectively
the “Parties”).

 

RECITALS

 

WHEREAS, Aphton has developed and is still developing assay methods, as well as
monoclonal antibodies for use therein, for gastrin hormones, gastrin receptor,
anti-gastrin antibodies and related materials in human specimens (the
“Assay(s)”), and is the owner of all right, title and/or interest in certain
patents, patent applications, know-how and technical information relating to the
Assays;

 

WHEREAS, Daiichi is engaged in the business of development, manufacture,
distribution and sales of in-vitro diagnostic products;

 

WHEREAS, Aphton and Daiichi have been negotiating the terms and conditions of
Collaborative Commercialization of the Products (hereinafter defined) using both
Parties’ expertise, capabilities, know-how and intellectual property; and

 

NOW THEREFORE, in consideration of the mutual promises contained herein, the
Parties agree as follows:

 

1. Definitions

 

1.1 “Assay(s)” shall have the meaning set forth in the Recitals.

 

1.2 “Collaborative Commercialization” shall mean the Commercialization of the
Products in which Aphton and Daiichi shall collaborate.

 

1.3 “Commercialization” shall mean the development, manufacture, supply,
marketing, distribution and sale of the Products.

 

1.4 “the first Market Year” shall mean a period of twelve (12) consecutive
months commencing the first day of January, April, July or October, whichever
comes first after the date of the first Product launch in the Territory of
Daiichi.

 

1.5 “Market Year” shall mean a fiscal year of the same calendar period of the
first Market Year including the first Market Year and thereafter during the term
of this Agreement.

 

1.6 “Controlling Party” shall have the meaning set forth in Section 6.3(b).

 

* Confidential portions omitted and filed separately with the Commission.



--------------------------------------------------------------------------------

1.7 “Development” shall mean all scientific and technical activities required
for any and all Regulatory Approvals, which shall include the research and
development of the Assay(s), and development and clinical studies of the
Product(s).

 

1.8 “Developing Party” shall have the meaning set forth in Section 6.1.

 

1.9 “Force Majeure Event” shall mean a flood, earthquake, elements of nature or
acts of God; labor disruption or strike; act of war, terrorism, riots, civil
disorders, rebellions or revolutions; epidemics, quarantines, embargoes and
other similar governmental action; or any other cause beyond the reasonable
control of such Party and which could not have been prevented by commercially
reasonable precautions, workaround plans or other reasonable means.

 

1.10 “Intellectual Property” shall mean the Patents and the Know-How,
collectively.

 

1.11 “JSC” shall have the meaning set forth in Section 3.

 

1.12 “Know-How” shall mean all present and future inventions, discoveries, trade
secrets, information, experience, data, formulas, procedures and results, and
improvement thereon which are necessary or useful in the Collaborative
Commercialization of the Products, and which are developed, owned or controlled
by Aphton or Daiichi.

 

1.13 “Marketing” shall mean the marketing, promotion, distribution and sale of
the Products.

 

1.14 “Marketing Partners” shall mean the third party partners designated by a
Party, for the Marketing within the designating Party’s Territory.

 

1.15 “Marks” shall have the meaning set forth in Section 6.4.

 

1.16 “Net Sales” in any royalty reporting period shall mean the proceeds of
sales by Daiichi to any third parties of the Products in the Territory of
Daiichi, * .

 

1.17 “Patent(s)” shall mean present and future patents and patent applications
relating to the Collaborative Commercialization, which are and will be owned or
controlled by Aphton or Daiichi, and which are listed in the Schedule 1 attached
hereto, as may be amended by the JSC from time to time. Included within the
definition of Patents are any patents and/or patent applications listed in the
Schedule 1 and any continuations, continuations-in-part, divisions, patents of
addition, reissues, renewals or extensions of such patents and patent
applications during the term of this Agreement.

 

1.18 “Product(s)” shall mean the finished form of the Assay products and its QC
materials, which shall be developed and marketed as commercial products for the
assay of gastrin hormones and related materials in human specimen in conjunction
with human diseases.

 

* Confidential portions omitted and filed separately with the Commission.

 

2



--------------------------------------------------------------------------------

1.19 “Regulatory Approval(s)” shall mean all technical approvals by any
Regulatory Authorities, which are required, by Daiichi, Aphton or third parties
designated by either Party to sell the Products in any country in the respective
Territories.

 

1.20 “Regulatory Authorities” shall mean any authority or agency responsible for
regulating the importation of the Product or Commercialization.

 

1.21 “Supply” shall mean the supply of the Products produced by Daiichi and/or
its designee to Daiichi, Aphton or third parties designated by Aphton or Daiichi
for its respective Territory.

 

1.22 “Supply Agreement” shall mean the agreement defining the terms and
conditions of Product Supply for Marketing, which shall be determined by JSC,
based on the frame work set forth in this Agreement, upon completion of the
Development and upon filing of an application for Regulatory Approval for the
first Product in the first country in either Territory. Each subsequent Product
that comes out of Development for Commercialization will be added to the Supply
Agreement.

 

1.23 “Territory” shall mean the exclusive marketing territory of each Party:

 

(a) for Daiichi, Asia including but not limiting to Japan, China, Taiwan and
Korea, and

 

(b) for Aphton, the rest of the world excluding Asia.

 

1.24 “Raw Material” shall mean any antibody and its producing hybridoma and/or
antigen and its producing recombinant cell, which will be developed and/or
provided by Aphton. Daiichi may produce said antibodies and antigen using
hybridoma and recombinant cell provided by Aphton for the development and
commercial production of the Products.

 

1.25 “The completion of the development of the final Products” shall mean the
successful manufacturing of three lots of the Products for the use of clinical
studies.

 

2. Collaborative Commercialization

 

2.1 Subject to terms and conditions of this Agreement, Aphton and Daiichi,
during the term of this Agreement, shall collaborate in the Commercialization of
the Products using both Parties’ expertise, capabilities, and Intellectual
Property.

 

2.2 In the Collaborative Commercialization, Aphton and Daiichi shall pursue the
following activities:

 

(a) Promptly after the Effective Date, Aphton shall transfer and supply to
Daiichi any and all Assay(s) heretofore developed and/or acquired by Aphton.

 

(b) Aphton shall pursue the research and development of the monoclonal
antibodies required for Development of the Product(s) by Daiichi. Aphton shall
provide

 

* Confidential portions omitted and filed separately with the Commission.

 

3



--------------------------------------------------------------------------------

information about the characteristics of such antibodies and about methods used
for their selection and data on which the selection has been based;

 

(c) Daiichi shall develop the Products based on the antibodies developed by
Aphton, manufacture or have a third party manufacture, and supply the necessary
amount and quality of the Products for Regulatory Approval, including clinical
studies, and for Marketing by both Parties; and

 

(d) Each Party shall have the responsibility to diligently pursue the activities
necessary for Regulatory Approval, including the clinical studies in the
countries in its respective Territory.

 

2.3 Upon request of Aphton, Daiichi shall assist Aphton in identifying,
contacting and introducing Aphton to appropriate diagnostic companies as
candidate partners for the Marketing in the Aphton Territory. In these
introductory contacts and technical discussions with the diagnostic companies,
Daiichi is willing to accompany Aphton’s representatives to visit the diagnostic
companies at reasonable times agreed to by both Parties.

 

3. Governance

 

3.1 (a) Overall governance of the Parties’ Collaborative Commercialization will
be approved, directed and facilitated by a joint steering committee (“JSC”),
which shall be established by the Parties to supervise the performance of the
Parties hereunder. The functions of the JSC shall be determined by the JSC,
subject to the terms of this Agreement, but shall in any event include the
following:

 

(i) determining the management and operations structure of the JSC (e.g.,
appointing a chairperson and setting the term of such appointment);

 

(ii) coordinating the development and implementation of a plan for the
Collaborative Commercialization, including but not limited to the Specifications
and procedures for the Supply of Products;

 

(iii) resolving disputes or escalating such disputes for resolution;

 

(iv) planning and coordinating cooperative efforts between the Parties as well
as internal and external communications;

 

(v) monitoring compliance with this Agreement;

 

(vi) allocating costs and expenses in connection with a Party performing
obligations hereunder at the request of the other Party or which benefit both
Parties, unless expressly allocated under the terms of this Agreement;

 

(vii) supervising the progress of the Development; and

 

* Confidential portions omitted and filed separately with the Commission.

 

4



--------------------------------------------------------------------------------

(viii) evaluating the commercial usefulness of the Collaborative
Commercialization or terminating thereof, as it deems appropriate.

 

(b) The JSC shall also establish Development milestones, including, without
limitation the following:

 

(ix) delivery of Intellectual Property and materials;

 

(x) developing and defining Specifications;

 

(xi) developing the Testing Specification Requirements;

 

(xii) prototype production and delivery;

 

(xiii) submission of applications for Regulatory Approvals;

 

(xiv) Product development;

 

(xv) Product launch; and

 

(xvi) development of standard operating procedures.

 

(c) The JSC shall meet as often as required, but in no event less than
semi-annually to ensure the effective operation of this Agreement and the
Parties’ cooperation hereunder. The JSC shall always have an equal number of
members appointed by each Party, which members shall have an understanding of,
or have job responsibilities involving, development, regulatory, manufacturing
and marketing issues. Each Party shall identify its initial appointed members of
the JSC and each Party may replace its own appointed members at its sole
discretion, upon prior written notice to the other Party. The JSC shall
initially be comprised of six (6) members, such number only to be changed by
unanimous vote of the JSC. For the avoidance of doubt, each Party shall appoint
three (3) members to represent that Party on the JSC. The members representing
each Party at a meeting of the JSC can be less than such Party’s appointed
number, but those members representing one Party shall be entitled to represent
and vote on behalf of the absent appointed members of such Party. Each Party’s
appointed members shall have one vote, in the aggregate, to cast on behalf of
its respective Party and, unless otherwise provided in this Agreement, all the
decisions of the JSC must be made by unanimous vote. Any issue before the JSC
that relates to a business strategy of a Party shall be evaluated internally
within that Party prior to a vote and final decision on that issue by the JSC.
In the event the vote of the members to the JSC is not unanimous, the dispute
shall be escalated for resolution to the officers of each Party in charge of
this project.

 

4. Development of Products

 

4.1 Promptly after the Effective Date, Aphton shall transfer and supply to
Daiichi any and all Know-How and materials heretofore developed or acquired by
Aphton, necessary for the purpose of development of the Products. All the Raw
Materials that are

 

* Confidential portions omitted and filed separately with the Commission.

 

5



--------------------------------------------------------------------------------

available at the Effective Date shall be supplied in sufficient quantities, as
determined by the Parties, for the development of the
Products,        *        , to Daiichi.

 

4.2 After the Effective Date, Aphton shall continue to develop the antibodies
against progastrin, gastrin receptor and, subject to decision of the JSC, other
gastrin related substances, which, with the related Know-How and materials,
shall be transferred to Daiichi from time to time during the term of this
Agreement in sufficient quantities, as determined by the Parties, solely for the
development of the series of the Products. The materials including antigens and
respective antibodies with their hybridomas producing the same shall be
supplied,        *        , to Daiichi.

 

4.3 In the development of the Products, Daiichi shall evaluate the materials
supplied by Aphton against patients’ specimens obtained from selected hospitals
by Daiichi, after having obtained the appropriate IRB-Informed Consent process
at the hospitals where the specimens will be provided. The evaluation period may
be affected by the IRB-Informed Consent process.

 

4.4 Upon confirmation of the characteristics of the materials, Daiichi shall
develop the Products. Should the materials supplied by Aphton not conform to the
characteristics specified by Aphton against the specimens set forth in Section
4.3, then the Parties shall cooperate to take proper measures for the
development of the Products.

 

4.5 Daiichi shall produce the prototype Products within six (6) months after the
confirmation of the characteristics of the materials and shall thereafter
evaluate the performance of, improve and select, in collaboration with Aphton,
the Products for the rest of the Commercialization, including clinical studies,
Regulatory Approvals and Marketing.

 

4.6 In the event that any unexpected or unusual findings are found during the
course of the development of the Assay and/or the Product, each Party shall
immediately inform the other Party of such findings and, where necessary, both
Parties shall discuss the matter promptly.

 

4.7 Any and all costs and expenses associated with the Development of the Assays
and the Products shall be borne by the respective Party who has the
responsibility for each of the activities set forth in Section 2, until
otherwise agreed by both Parties, determined by the JSC or otherwise set forth
in this Agreement.

 

5. Clinical Studies and Registrations

 

5.1 Upon completion of the development of the final Products, Daiichi and Aphton
shall collaborate, by themselves or with third party Marketing Partners
designated by each Party for its Territory, to prepare and obtain the Regulatory
Approvals for Marketing.

 

5.2 In the collaboration, the Parties involved in the Registrations will provide
each other with i) patients’ specimens and related information obtained during
the clinical studies (subject to applicable privacy laws and regulations), ii) a
copy of the documents submitted or

 

* Confidential portions omitted and filed separately with the Commission.

 

6



--------------------------------------------------------------------------------

filed upon filing or submission of the Regulatory Approvals in its Territory and
iii) a copy of any supplemental documents submitted thereafter to the Regulatory
Authorities.

 

5.3 Any and all responsibility including the costs and expenses associated with
the Regulatory Approvals including but not limited to clinical studies and
regulatory procedures within each Territory, unless otherwise agreed by both
Parties, determined by the JSC or otherwise set forth in this Agreement, shall
be borne by the Party who has the Marketing rights in the Territory.

 

6. Grant of Intellectual Property Rights; Royalty

 

6.1 All Intellectual Property obtained and/or invented, by Aphton and/or
Daiichi, prior to and/or during the term of this Agreement, shall be owned by
the Party who develops or invents the same (the “Developing Party”).
Notwithstanding the foregoing, each Party hereby grants to the other Party the
exclusive license to use and practice under its Intellectual Property solely to
the extent of the Collaborative Commercialization, with the right to sublicense
to third parties for the Marketing, within such other Party’s Territory. The
Developing Party shall be solely responsible for the filing, prosecution and
maintenance of patent applications and patents relating to all such Intellectual
Property and shall have the sole authority to determine what actions in that
regard it shall take. If the other Party wishes to have the Party owning the
invention undertake any action concerning a patent, or an application for a
patent, to that invention which the Developing Party does not routinely
undertake or which the Developing Party has decided not to undertake, such other
Party may raise the issue to the JSC and if the JSC determines the issue is
critical for the success of the Commercialization, the Developing Party shall
take such action, to be paid for or reimbursed in accordance with the
cost-sharing allocation set by the JSC, thereafter the patent or invention
thereon shall be jointly owned and treated as if jointly developed by both
Parties as set forth in Section 6.3. If it is so determined by the JSC that the
issue is not critical, such other Party can request the Developing Party to take
such action, the cost of which would be included within the definition of costs
to be shared if the Developing Party determines (in its sole discretion) to
undertake such requested action.

 

6.2 From time to time during the term of this Agreement, Aphton and Daiichi
shall disclose and license to each other all the Intellectual Property, which
the Parties hereafter develop or acquire during the course of and in connection
with the Collaborative Commercialization.

 

6.3 Ownership of Newly Created Intellectual Property.

 

(a) Notwithstanding Section 6.1 above, any Intellectual Property (i) created or
developed at the direction, request or under the authority of the JSC or (ii)
whose creation or development was funded, in whole or in part (or the cost of
which has or will be shared) by both of the Parties, shall be jointly owned and
treated as if jointly developed in accordance with Section 6.3(b) below.

 

* Confidential portions omitted and filed separately with the Commission.

 

7



--------------------------------------------------------------------------------

(b) All Intellectual Property developed jointly by the Parties as set forth in
Section 6.3(a) or an invention in which one or more inventors from each such
Party, including individuals normally obliged to assign an invention to a Party,
have made an inventive contribution as determined by United States patent law,
and any patent applications and patents thereon, shall be jointly owned by the
Parties. With respect to any such joint invention, the Parties jointly owning
the invention shall consult with each other regarding the filing, prosecution
and maintenance of any patent applications and patents thereon, and, provided
each of the activities above is agreed by the JSC to be undertaken,
responsibility for such activities will be the obligation of the Party from whom
the majority of the data underlying such patent application arises (the
“Controlling Party”). The Controlling Party, provided the JSC agrees that it
should do so, shall undertake such filings, prosecutions and maintenance and the
Parties shall pay all reasonable out of pocket expenses and legal fees, in the
portions allocated between the Parties by the JSC. Any disputes over the
identity of the Controlling Party shall be determined by the JSC. The
Controlling Party shall have the following obligations with respect to the
filing, prosecution and maintenance of patent applications and patents on any
such joint invention:

 

(i) the Controlling Party shall permit the non-Controlling Party to review and
comment at least two weeks prior to the filing of any priority patent
application by the Controlling Party;

 

(ii) the Controlling Party shall notify the non-Controlling Party within 30 days
after the filing of a patent application by the Controlling Party;

 

(iii) the Controlling Party shall notify the non-Controlling Party within eight
(8) months from the filing of the priority application whether and in which
countries it intends to file convention applications;

 

(iv) the Controlling Party shall provide the non-Controlling Party promptly with
copies of all communications received from or filed in patent offices with
respect to such filings; and

 

(v) the Controlling Party shall provide the non-Controlling Party, a reasonable
time prior to taking or failing to take action that would affect the scope or
validity of rights under any patent applications or patents (including but not
limited to substantially narrowing or canceling any claim without reserving the
right to file a continuing or divisional application, abandoning any patent or
not filing or perfecting the filing of any patent application in any country),
with notice of such proposed action or inaction so that the non-Controlling
Party has a reasonable opportunity to review and make comments, and take such
actions as may be appropriate in the circumstances.

 

Subject to the non-Controlling Party’s prior review and the approval of the JSC,
all of the out-of-pocket costs of filing, prosecuting and maintaining jointly
owned Patents and applications

 

* Confidential portions omitted and filed separately with the Commission.

 

8



--------------------------------------------------------------------------------

therefore shall be assumed and paid by each Party for those of its respective
Territories in which such filings, prosecution and maintenance occurs.

 

In the event that the Controlling Party materially breaches the foregoing
obligations and such breach is not cured within thirty (30) days of a written
notice from the non-Controlling Party to the Controlling Party describing such
breach, or in the event that the Controlling Party fails to undertake the filing
of a patent application within ninety (90) days of a written request by the
non-Controlling Party to do so, the Controlling Party is deemed to withdraw from
its joint ownership of the patent or patent application hereunder and the
non-Controlling Party may assume the Controlling Party’s responsibility for
filing, prosecution and maintenance of any such patent application or patent at
the non-Controlling Party’s sole expense and discretion. In addition to the
foregoing, either Party may withdraw from or abandon any jointly owned patent
application or patent hereunder on thirty (30) days prior notice to the other
Party providing a free-of-charge option to assume the prosecution or maintenance
thereof at its sole expense and at such other Party’s election, the withdrawing
Party shall assign all right, title and interest in and to such patent or patent
application to such other Party.

 

6.4 Any trademarks or service marks (“Mark(s)”) developed by or on behalf of
either Party (the “Owner Party”) in connection with the Collaborative
Commercialization shall be owned by the Owner Party on a worldwide basis. Each
Party agrees to grant the other Party (the “Granted Party”) a         *        
license to use such Mark(s) in connection with the Collaborative
Commercialization in its Territory, subject to quality control procedures to be
established by the JSC. In the event the Owner Party chooses to register a Mark
in any Territory, it shall do so at its sole cost and expense. If the Owner
Party has not registered a Mark in any respective Territory, the Granted Party
may request that the Owner Party do so, but the Granted Party shall pay all
costs and expenses related to the filing, prosecution, registration and
maintenance thereof (including, without limitation, the costs of prosecuting
third party infringers or defending against third party infringement claims in
such Territory). All use of each Mark shall inure to the benefit of the Owner
Party.

 

6.5 In consideration of the contribution of Aphton, including its Intellectual
Property, Daiichi shall pay Aphton a royalty of         *         of Net Sales
commencing with the first launch of the first Product in the Territory of
Daiichi. Payment shall be made net 60 days after the end of each six-month
period of each Market Year, in accordance with the payment instructions to be
provided by Aphton to Daiichi and pursuant to that semi annual marketing report
as required in Section 9.6. Late payments shall incur interest at a rate equal
to the lesser of         *         per month or the highest amount permissible
under applicable law.

 

6.6 The minimum amount of sales of the Products by Daiichi shall be determined
by the JSC in consideration of various pertinent factors, including the amount
of the Products sold by Daiichi in its Territory during the first Market Year
and the prior Market Year. Commencing from the beginning of the next Market Year
after the end of such first year, if Daiichi fails to reach the minimum amount
of sales set forth above at any Market Year within its Territory, Daiichi shall
pay to Aphton the balance of a royalty calculated based on the difference
between the minimum amount of sales and actual sales.

 

* Confidential portions omitted and filed separately with the Commission.

 

9



--------------------------------------------------------------------------------

7. Production and Supply of the Products

 

7.1 Daiichi shall have the worldwide exclusive rights to manufacture and supply
the Products, under the Intellectual Property to the extent set forth in this
Agreement. For the purpose of clarification, Daiichi’s exclusive right to
manufacture and supply the Products shall include the production of the Products
by Daiichi and/or its designated third party manufacturer, at any site which is
or will be qualified by the Regulatory Authorities in any of the respective
Territories.

 

7.2 Daiichi shall produce, and/or have a third party produce on behalf of
Daiichi, and supply the entire amount of the Products for all Territories,
provided the Commercialization shall not knowingly infringe or misappropriate a
third party’s intellectual property. All Supplies of the Products sold by
Daiichi to Aphton during the term of this Agreement shall be subject to the
terms and conditions set forth in Section 8 of this Agreement; provided,
however, the Products for the clinical studies by Aphton and/or its designees,
for the purpose of obtaining the first Regulatory Approval within Aphton’ s
Territory, will be supplied at         *        . The supply price of the
Products for the clinical studies set forth in this Section 7.2 shall not be
applied to the studies to obtain the Regulatory Approvals of the same Products
in other jurisdictions in the same Territory.

 

8. Terms of the Supply of the Products from Daiichi to Aphton

 

8.1 Commencing sixty (60) days prior to the earliest date set by the JSC for
launch of a Product, which is to be marketed by Aphton in its Territory (“Aphton
Commercial Launch Date”), Daiichi will supply, and Aphton will purchase from
Daiichi, quantities of Product determined in accordance with the procedures set
forth in Section 8.2.

 

8.2 Beginning at least six (6) months prior to the Aphton Commercial Launch Date
and not less than three months prior to the end of each calendar quarter
thereafter, Aphton shall provide Daiichi with a rolling forecast of its Supply
requirements for the Products for the following twelve (12) months period (each,
a “Forecast”). The first Forecast for the first year beginning with the Aphton
Commercial Launch Date shall be used for planning purposes only. Thereafter, the
quantity of a Product for the first three (3) months period of each Forecast
shall constitute an irrevocable firm order (“Firm Order”) as to the quantities
of Product, delivery dates and delivery locations specified therein. A Firm
Order shall be deemed accepted by Daiichi unless Daiichi rejects such Firm Order
within five (5) business days after receipt, in which case Daiichi shall have no
liability to Aphton with respect to such a rejected Firm Order. Notwithstanding
the foregoing, if market conditions require an increase or decrease in the
quantities of Product specified in the Firm Order, the Parties will negotiate in
good faith alternative arrangements to meet the business objectives of the
Parties.

 

8.3 Daiichi shall use its commercially reasonable efforts to deliver the
Products specified in the Firm Order, so long as the Firm Order is no more than
        *         of the Forecast for that quarter (“Order Amount”). If a) a
Firm Order exceeds the Order Amount and Daiichi is unable to supply the amount
that exceeds the Order Amount or b) Daiichi is unable to

 

* Confidential portions omitted and filed separately with the Commission.

 

10



--------------------------------------------------------------------------------

supply any amount because of the occurrence of a Force Majeure Event, the
Parties will negotiate in good faith alternative arrangements for the needed
Products.

 

8.4 The Supply prices for the Products to be purchased by Aphton and/or its
designees for Marketing, commencing with the first Regulatory Approval within
Aphton’s Territory, will be determined by the JSC and defined in the Supply
Agreement upon completion of the development of the final Products for
Marketing, and shall be based on the direct and indirect costs of manufacturing
and shipping the Products,         *        .

 

8.5 The Supply prices set forth in Section 8.4 do not include any foreign,
federal, state or local taxes that may be applicable to the Products. In the
event that any such taxes are applicable, Aphton shall pay such taxes in
Aphton’s Territory, and Daiichi shall pay such taxes in Daiichi’ s Territory.

 

8.6 Payment for Product shall be made within         *         after the invoice
date (provided the invoice accompanies delivery of the Product, otherwise
payment shall be made         *         after receipt of invoice), and payment
shall be made by wire transfer, cheque or other instrument reasonably approved
by Daiichi.

 

8.7 All Products to be shipped by Daiichi to Aphton are F.C.A., by the
definition of INCOTERMS 2000, Narita airport or other location defined by
Daiichi from time to time. All Products delivered pursuant to the terms of this
Agreement shall be suitably packed for air freight shipment in Daiichi’s
standard shipping cartons, marked for shipment at Daiichi’s manufacturing plant
to Aphton’s address designated by Aphton in the purchase order, accompanied with
data, a Certificate of Analysis in the form set forth on Appendix A, which shall
be completed upon the completion of the development of the final Products for
Marketing, and other documents required by Aphton, and delivered to Aphton’ s
carrier agent, at which time title to such Product and risk of loss shall pass
to Aphton. The Certificate of Analysis shall state that the Product meets all
Testing Specification Requirements as defined in Appendix B, which shall be
completed after the completion of the development of the final Products for
Marketing. Daiichi shall deliver the Products to the carrier selected by Aphton;
provided, however, that if Aphton does not provide written notice of such
carrier, Daiichi shall select the carrier.

 

8.8 Aphton shall notify Daiichi in writing of its rejection of any Product
within thirty (30) days after receipt of the Product by Aphton. The sole basis
for rejection of a Product shall be the failure of the Product to conform to the
Specifications as set forth in Appendix B hereto (the “Specifications”), or to
meet Daiichi’s warranty as set forth in Section 14.1. Aphton may return Product
that does not conform to the Specifications or meet Daiichi’ s warranty, at
Daiichi’s expense, for refund or credit, at Daiichi’s option. Failure of Aphton
to reject a shipment of the Product in accordance with this Section 8.8 shall
constitute acceptance of the Product. If the Parties disagree as to whether a
specific quantity of the Product conforms to the Specifications, then the
Parties shall cooperate to have the quantity in dispute analyzed using agreed
upon analytical methods by a qualified third party selected by the JSC. If the
Product is determined to have adhered to the Specifications, then Aphton shall
bear the cost of the third party analysis and shall be deemed to have accepted
such Product. If the Product is determined not to have adhered to the
Specifications, then Daiichi shall replace the affected Product at no

 

* Confidential portions omitted and filed separately with the Commission.

 

11



--------------------------------------------------------------------------------

charge to Aphton and pay for the cost of shipping and analysis. With respect to
defects which will not be found in normal practice to determine whether the
Products are defective or not, Aphton shall have the right to notify Daiichi in
writing of any claim of such defect. The remedy for such defect shall be made by
Daiichi pursuant to Section 10.2 hereof.

 

9. Marketing

 

9.1 Within ninety (90) days following receipt by Aphton or Daiichi, or its
respective Marketing Partners, if any, of the Regulatory Approval in each
jurisdiction of the Territory, Aphton or Daiichi shall, and shall make its
respective Marketing Partners, if any, start the Marketing and sales of the
Products in such country of the Territory with its reasonable efforts at its own
expense, consistent with accepted diagnostic business practice and legal
requirements, to promote, market, distribute and sell the Products with the same
standard of efforts used by each Party in the marketing of its own major
products in order to obtain the optimum sales turnover for the Products in such
country. Such Marketing shall be carried out by all means recognized as
effective to sustain the sale of the Products in such country according to the
methods and in the manner recognized as effective by the profession in such
country.

 

9.2 The design of the package, package inserts and labels of the Products may be
decided by each Party for its own Territory at its sole discretion. However,
each Party shall furnish the other with copies of all Product packages, package
inserts and monographs as well as major promotional materials such as brochures,
pamphlets and the like to be used for Marketing in its Territory within a
reasonable time after its preparation.

 

9.3 Aphton and Daiichi shall not directly or indirectly export the Products or
undertake Marketing to the other Party’s Territory.

 

9.4 Aphton and Daiichi shall not promote or solicit orders for the Products
outside of its Territory.

 

9.5 In the event that Aphton or Daiichi receives requests for information
relating to, or purchase orders for, the Products from customers or potential
customers within the other Party’s Territory, Aphton or Daiichi shall not fill
such orders directly, but shall promptly forward such requests or orders to the
other Party for fulfillment.

 

9.6 Within two (2) months after the close of each 6 month period of each Market
Year and for as long as Daiichi is marketing in any country of its Territory,
Daiichi shall send to Aphton a semi annual marketing report on such 6 month
period specifying the quantities in units of the Products sold, gross invoice
amount, deduction items and their sums, and the Net Sales of the Products in the
Territory; as well as, to the extent reasonably possible, any important
information on the relevant market situation in each of those countries
including information on main channels of distribution and competitive products.

 

10. Product Warranty

 

10.1 Daiichi warrants that the Product supplied to Aphton shall: (i) be free
from material defects in design, construction, material and workmanship at the
time of shipment to

 

* Confidential portions omitted and filed separately with the Commission.

 

12



--------------------------------------------------------------------------------

Aphton, (ii) comply with the Specifications for the Product provided that the
Product is handled and stored in accordance with Daiichi’s reasonable
instructions and (iii) have a remaining shelf life to be agreed by both Parties
in writing. This warranty is contingent upon proper use of the Product in the
application for which such Product was intended and does not cover Product that
was modified without Daiichi’s approval or instruction.

 

10.2 As the sole and exclusive remedy for breach of the warranty described
above, Daiichi agrees to repair or replace at no cost to Aphton any Product
supplied hereunder that is proven to have any shortage or a defect in
construction materials or workmanship and of which defect Daiichi is notified in
writing by Aphton within thirty (30) days after Aphton discovers the alleged
defect in the Product. Aphton will use commercially reasonable efforts to return
promptly to Daiichi all defective Products of which it becomes aware.

 

10.3 EXCEPT FOR THE EXPRESS LIMITED WARRANTY SET FORTH ABOVE, DAIICHI GRANTS NO
WARRANTIES FOR THE PRODUCTS, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION
OF LAW, BY STATUTE OR OTHERWISE, AND DAIICHI SPECIFICALLY DISCLAIMS ANY IMPLIED
WARRANTY OF QUALITY, WARRANTY OF MERCHANTABILITY, WARRANTY OF FITNESS FOR A
PARTICULAR PURPOSE.

 

11. Regulatory Matters

 

11.1 Each Party,         *        , shall be responsible for seeking, obtaining
and maintaining the Regulatory Approval for the Products in its Territory
subject to the following conditions:

 

(a) Information contained in or related to the application for Regulatory
Approval or subsequent submissions shall be maintained in strict confidence by
each Party in accordance with Section 15 of this Agreement.

 

(b) Each Party shall inform the other Party within no more than five (5)
business days of the receipt of Regulatory Approval and other significant
decisions and actions that may be taken from time to time by the Regulatory
Authorities, and shall forward copies of any correspondence from Regulatory
Authorities relating thereto (accompanied by a certified translation in English
of the same) within a reasonable time frame for such translation after the
receipt of such correspondence.

 

(c) In the event that a regulation governing Regulatory Approval is altered, at
either Party’s reasonable request, the other Party shall provide the requesting
Party with information and assistance to seek, obtain and maintain Regulatory
Approval.

 

(d) Each Party shall provide, or cause to be provided, to the other Party a copy
of any correspondence from the Regulatory Authorities or any governmental
authority concerning the Regulatory Approval or any post-approval issues
relating to the Product within five (5) business days upon receipt. All
responses to the Regulatory Authorities or

 

* Confidential portions omitted and filed separately with the Commission.

 

13



--------------------------------------------------------------------------------

governmental authorities shall be forwarded by the other Party for review prior
to submission.

 

(e) Each Party represents and warrants the other Party that it (i) is not an
employer, officer or agent of a government within its Territory (ii) has never
been subject to any disciplinary action by any governmental or regulatory
authority within its Territory, and (iii) has never been the subject of
litigation involving allegations of fraud or corruption. Both Parties agree to
indemnify and hold harmless the other from any breaches of or misrepresentations
concerning the above.

 

11.2 Each Party shall be responsible, in its Territory, for seeking, obtaining
and maintaining Regulatory Approvals such as (i) all licenses, registrations and
permits required to be obtained by itself or its designees to enable it to
market the Product pursuant to this Agreement, and (ii) all approvals from the
Regulatory Authorities regarding Marketing and advertising materials to be used
by it in making and maintaining all filings that may be necessary or desirable
in connection with obtaining and maintaining any Regulatory Approvals necessary
for it to market the Product in its Territory.

 

11.3 Marketing and promotional materials related to the Product for use in each
Party’s Territory shall be prepared by the respective Party in a manner
consistent with relevant local statutes and regulations.

 

11.4 Each Party shall have responsibility for communications with the Regulatory
Authorities concerning the Regulatory Approval and approval of Marketing and
advertising materials in its Territory. Each Party shall advise the other Party
of material developments and events relating to its regulatory responsibilities
in writing within five (5) business days after notice of such material
developments and events.

 

11.5 Each Party shall advise the other of any governmental visits to, or written
or oral inquiries about, any facilities or procedures for the manufacture,
storage, or handling of the Product, or the Marketing, promptly (but in no event
later than five (5) business days) after notice of such visit or inquiry. Each
Party shall, within five (5) business days of receipt or submission, furnish to
the other Party any report or correspondence issued by or provided to the
governmental authority in connection with such visit or inquiry.

 

11.6 Each Party shall collect and investigate complaints or inquiries as to the
safety, quality or efficacy of the Product, and shall, within five (5) business
days of the receipt of such complaint or inquiry, forward all complaints and
inquiries to the other Party and to assist such other Party as may be required
to allow it to comply with the laws, regulations and requirements, as in force
in its Territory at the time of the Effective Date or as such law, regulations
or requirements may subsequently be amended or legislated. Each Party shall
respond to all complaints and inquiries relating to the Product in a timely
manner. If an investigation by the other Party is needed in response to a
complaint or inquiry, the other Party shall conduct such an investigation and
will forward the results thereof to the requesting Party within a reasonable
time. Each Party shall retain records of all Product related complaints,
inquiries and Serious Adverse Events for a period of not less than three (3)
years beyond the

 

* Confidential portions omitted and filed separately with the Commission.

 

14



--------------------------------------------------------------------------------

termination or expiration of this Agreement or for such longer period as may be
required by applicable law.

 

11.7 Each Party, at its sole cost and expense, shall have the responsibility for
preparing and filing all required regulatory reports and updates and for
conducting Post Marketing Surveillance (“PMS”) for the Products sold in its
respective Territory. Each Party shall fully cooperate with the other Party in
its efforts to conduct PMS and will provide to the other Party such assistance
as may be necessary for the other Party to fully satisfy its PMS obligations,
including the collection of Product related information and the preparation of
reports with respect to such information. The scope and details of such
cooperation shall be agreed upon by the Parties.

 

11.8 Upon completion of the development of the final Products, both Parties
shall collaborate to prepare and maintain a written standard operating procedure
(an “SOP”) to handle any recalls of the Product in both Parties’ Territories.
Such SOP shall include, without limitation, prior notice to and approval by the
other Party of any recall. In the event that (i) any governmental agency or
authority issues a request or directive or orders that the Product be recalled
or retrieved, (ii) a court of competent jurisdiction orders that the Product be
recalled or retrieved or (iii) Aphton and Daiichi reasonably determine, after
mutual consultation, that the Product should be recalled, retrieved or a “Dear
Doctor” letter is required relating to restrictions on use of the Product, both
Parties shall collaborate to conduct such activity and the Parties shall take
all appropriate corrective actions and shall execute the steps detailed in the
SOP. In the event such action results from either Party’s negligence or willful
misconduct, such Party shall be responsible for the expenses thereof. For
purposes of this Agreement, the expenses of the action shall be the expenses of
notification and return or destruction (if authorized by Daiichi) of units of
the Product, the cost of replacement of the Product, any costs directly
associated with the distribution of replacement Product and the expenses of
compliance with all laws and regulations governing the recall, including
attorneys’ fees. Otherwise, the Parties shall share equally the expenses of the
action. Both Parties shall cooperate fully with one another in conducting any
such action. Aphton shall destroy units of Product lawfully recalled only upon
Daiichi’s (or any governmental authority’s) written instruction to destroy such
units of Product, and only then in accordance with Daiichi’s procedures and
instructions. Otherwise, Aphton may return the recalled units of Product to
Daiichi within thirty (30) days after completion of the action.

 

11.9 Unless otherwise stated in this Section 11, both Parties shall create and
maintain records of all duties performed under this Section 11 and shall retain
such records for the duration of this Agreement or as otherwise expressly set
forth herein.

 

11.10 (a) Aphton is authorized upon reasonable notice and at reasonable times to
inspect Daiichi’s manufacturing facilities, operations and quality control
records to review compliance with this Agreement at its own cost. All such
inspection and review shall be subject to the obligations of confidentiality set
forth in Section 15. Aphton shall provide Daiichi with copies of all notes,
reports and other written documents, which contain information or data obtained
during the inspection. Further, Aphton may designate a qualified third party to
conduct such inspection provided that the third party shall sign a
confidentiality agreement in a form

 

* Confidential portions omitted and filed separately with the Commission.

 

15



--------------------------------------------------------------------------------

satisfactory to Daiichi. Aphton may exercise its rights under this Section 11.11
not more than once each Market Year.

 

(b) Each Party shall maintain complete and accurate books and records in
connection with its respective Commercialization efforts. Upon a reasonable
written request of a Party (not to occur more than once per year), the other
Party shall permit the requesting Party to use an independent accounting firm to
inspect and audit such books and records to confirm that such other Party is
complying with its Commercialization and payment obligations under this
Agreement at the requesting Party’s cost; provided the requesting Party’s
representatives conducting such inspection agree to be bound by confidentiality
restrictions consistent with those set forth herein. In the event an audit
reflects that there have been underpayments of royalties of at least 5%, Daiichi
shall promptly reimburse Aphton for the cost of such audit.

 

12. Additional Obligations

 

12.1 Each Party shall comply fully, at its own expense, with any and all
applicable laws and regulations (including but not limited to health and safety
laws and regulations) relating to the export, import, distribution and sale of
the Product in its respective Territory.

 

12.2 Each Party shall commence Marketing in its Territory promptly after receipt
of all required Regulatory Approvals required in the applicable jurisdiction.

 

12.3 Each Party shall use commercially reasonable efforts to conduct Marketing
for use only by qualified individuals, as appropriate in its Territory, in
compliance with local laws and regulations and good commercial practice and for
uses and applications approved by applicable Regulatory Authorities for the
Product.

 

12.4 Each Party shall, at its own expense and consistent with good business
practice: (i) maintain communications with existing and potential customers
within its Territory on a regular basis, and (ii) assist the other Party in
assessing customer requirements for the Product, including modifications and
improvements thereto, in terms of quality, design, functional capability, and
other features.

 

12.5 Each Party shall, at its own expense, use commercially reasonable efforts
to promote the sale of the Product in its Territory. Such promotion shall
include, but not be limited to, the following:

 

(a) advertising the Product in its Territory, and

 

(b) participating in appropriate trade shows held in its Territory.

 

12.6 Each Party shall not knowingly make any false or misleading representations
to customers or others regarding the other Party or the Product. Each Party and
its employees and agents shall not make any representations, warranties or
guarantees with respect to the Specifications, features or capabilities of the
Product that are not contained within

 

* Confidential portions omitted and filed separately with the Commission.

 

16



--------------------------------------------------------------------------------

other Party’s documentation accompanying the Product or other Party’s literature
describing the Product, including the other Party’s standard limited warranty
and disclaimers.

 

12.7 Each Party is responsible for payment of any and all product liability and
other third party claims associated with the Commercialization in such Party’s
respective Territory(ies). The Parties shall maintain the sufficient amount of
insurance to cover such product liability claims.

 

12.8 Each Party represents and warrants that it is not debarred under
subsections 306(a) or (b) of the Federal Food, Drug, and Cosmetic Act and that
it has not and will not use in any capacity the services of any person or entity
debarred under such law with respect to services to be performed under this
Agreement. Each Party will immediately notify the other Party in the event that
it or any such person or entity is debarred during the term of this Agreement.

 

13. Additional Obligations and Representations of Aphton

 

13.1 Daiichi shall supply Aphton with Product packaged and labeled in accordance
with the requirements of the FDA or any other Regulatory Authority of the
jurisdiction where the Marketing by Aphton is to occur, provided such
requirements shall be provided to Daiichi by Aphton. Aphton shall be responsible
for additional packaging and labeling the Product in accordance with the
requirements of the Regulatory Authorities in its Territory.

 

13.2 Subject to Daiichi’s ability to Supply Product, Aphton shall maintain at
all times inventory of the Product in quantities sufficient to meet the
reasonably anticipated demands of its customers. On a semi-annual basis, Aphton
shall furnish Daiichi a summary of the inventory of Products held by Aphton.

 

13.3 Aphton shall not have the right to copy, modify or remanufacture the
Product or part thereof. Aphton shall not make any changes, alterations,
modifications or additions to the Product without the prior written approval of
Daiichi, which approval may not be unreasonably withheld.

 

13.4 Aphton represents and warrants that the execution and delivery of this
Agreement by it and the performance of its obligations hereunder will not
conflict with, result in the breach of, or constitute a default under any
agreement to which Aphton is a party, or by which it is or may be bound.

 

13.5 Aphton shall comply with, and Aphton warrants that the Marketing in its
Territory will comply with, all applicable national, federal, state, provincial
or local laws, orders, rules and regulations in any country in the Territory.

 

14. Additional Obligations and Representations of Daiichi

 

14.1 Pursuant to Section 8 of this Agreement, Daiichi shall supply Aphton with
all of Aphton’s commercial requirements for the Product in its Territory for
Marketing. Daiichi

 

* Confidential portions omitted and filed separately with the Commission.

 

17



--------------------------------------------------------------------------------

shall maintain at all times inventory of raw materials for manufacturing the
Product in quantities sufficient to meet the reasonably anticipated demands of
Aphton. Should Daiichi for any reason expect limitation or discontinuation of
the Supply of the Product or a change thereto which is unacceptable to Aphton,
Daiichi shall use all reasonable efforts to give Aphton twelve (12) months’
advance written notice. In the event Daiichi gives such notice, Aphton and
Daiichi shall commence discussion in good faith, as to this matter, in order to
minimize disruption of the Supply of the Product to the customers of Aphton.

 

14.2 Daiichi shall prepare a Certificate of Analysis in the form set forth on
Appendix A, which shall accompany each shipment of the Product to Aphton.

 

14.3 Daiichi represents and warrants that the execution and delivery of this
Agreement by it and the performance of its obligations hereunder will not
conflict with, result in the breach of, or constitute a default under any
agreement to which Daiichi is a party, or by which Daiichi is or may be bound.

 

14.4 Daiichi shall comply with, and Daiichi warrants that all Products will
comply with, all applicable national, federal, state, provincial or local laws,
orders, rules and regulations, including, without limitation, Good Manufacturing
Practices.

 

14.5 Daiichi shall comply with, and Daiichi warrants that the Marketing in its
Territory will comply with, all applicable national, federal, state, provincial
or local laws, orders, rules and regulations in any country in the Territory.

 

14.6 Daiichi shall provide Aphton the Certificate of Analysis as set forth on
Appendix A which meets the Specifications for such Products described in
Appendix A for use by Aphton in quality control testing at the prices and on the
delivery terms set forth on Appendix A.

 

15. Confidentiality

 

15.1 Each Party acknowledges that by reason of its relationship to the other
Party hereunder, it will have access to certain proprietary information and
materials concerning such other Party’s business, plans, customers, technology,
and products, including but not limited to trademarks, trade names, patents,
copyrights, design, drawings, formulas or other data, photographs, samples,
literature, and sales aids, conveyed orally (and confirmed in writing within
thirty (30) days after oral conveyance), in writing or through other tangible
materials (the “Confidential Information”). Each Party agrees that it will not
use in any way for its own account or the account of any third party (except for
the purpose of performing its obligations under this Agreement), nor disclose to
any third party, any such Confidential Information revealed to it by the other
Party without the express written consent of the disclosing Party, for a period
of five (5) years following the termination or expiration of this Agreement.
Each of the Parties further agrees to use the same degree of care concerning
Confidential Information as it uses to protect its own confidential and
proprietary technical information (but no less than reasonable care) to prevent
the unauthorized disclosure to any third party of the Confidential Information
received from the disclosing Party hereunder. The Parties agree that they shall

 

* Confidential portions omitted and filed separately with the Commission.

 

18



--------------------------------------------------------------------------------

acquire no rights with respect to Confidential Information of the other Party
received hereunder. The Parties agree that the Confidential Information received
by a disclosing Party hereunder shall not be disclosed to any third party or to
any employee, officer or director of the receiving Party, except to those
employees, officers and directors of the receiving Party, third party
consultants and Marketing Partners whose responsibilities require such
disclosure for purposes of performing the Parties’ obligations under this
Agreement; provided that such employees, officers, directors, third party
consultants and Marketing Partners shall be informed of the confidential nature
of the “Confidential Information” and be bound by obligations of confidentiality
and limitation of use at least as stringent as set forth herein.

 

15.2 The obligations hereunder shall not apply to Confidential Information: (i)
which the receiving Party can demonstrate by written records was known to the
receiving Party prior to the date of disclosure by the disclosing Party;
provided that such information was not obtained by the receiving Party through
disclosure by a third party receiving such information in confidence from the
disclosing Party; (ii) which is now in the public knowledge, or becomes public
knowledge in the future other than by breach of this Agreement by the receiving
Party; (iii) which, as can be established by written records, is independently
developed by the receiving Party without benefit of Confidential Information
received from the disclosing Party; (iv) which is disclosed to the receiving
Party, after the date of disclosure by the disclosing Party, by a third party
having a right to make such disclosure; or (v) which is required to be included
in any filing or action taken by the receiving Party to obtain government
approval to market the Products; provided, however, that when permitted by the
provisions of local laws, the receiving Party shall use its reasonable best
efforts to protect the confidentiality of such Confidential Information
submitted to governmental agencies or authorities pursuant to this Agreement.

 

15.3 Following termination of this Agreement, upon request, within thirty (30)
days thereafter such request is delivered the receiving Party shall return to
the disclosing Party any and all tangible copies of any Confidential Information
provided to it by the disclosing Party hereunder except that the receiving Party
may retain one copy of the Confidential Information solely for the purpose of
monitoring its surviving obligations under this Agreement.

 

16. Indemnification

 

16.1 Subject to Aphton’s compliance with its obligations hereunder, Daiichi
agrees to defend, indemnify and hold harmless Aphton and its officers, directors
and employees from and against all demands, claims, actions, causes of action,
assessments, liabilities, losses, damages, costs and expenses including without
limitation interest, penalties and disbursements, including reasonable attorneys
fees, (collectively, “Damages”), insofar as such Damages are asserted against,
imposed upon or incurred by Aphton, or its officers, directors and employees as
a proximate result of (i) a breach by Daiichi of the terms and conditions of
this Agreement, or any misrepresentation or breach of the representations made
by Daiichi in this Agreement (ii) any negligence or willful misconduct of
Daiichi, and (iii) any negligent mishandling or packaging of the Products, or
willful wrongdoing by Daiichi. As a condition precedent to Daiichi’s obligations
hereunder, Aphton shall in a timely manner notify, and provide a copy to,
Daiichi of any complaint, summons or other written or verbal notice that Aphton
receives of any claim, action, liability or the like that may be subject to such
obligations, allow Daiichi the sole

 

* Confidential portions omitted and filed separately with the Commission.

 

19



--------------------------------------------------------------------------------

and complete control of the defense and settlement thereof, and assist in such
defense and settlement as Daiichi may reasonably request.

 

16.2 Subject to Daiichi’s compliance with its obligations hereunder, Aphton
agrees to defend, indemnify and hold harmless Daiichi and its affiliates,
officers, directors and employees from and against the Damages insofar as the
same are asserted against, imposed upon or incurred by Daiichi, or its officers,
directors and employees as a proximate result of (i) a breach by Aphton of the
terms and conditions of this Agreement, or any misrepresentation or breach of
the representation made by Aphton in this Agreement or (ii) any negligence or
willful misconduct of Aphton. As a condition precedent to Aphton’s obligations
hereunder, Daiichi shall in a timely manner notify, and provide a copy to,
Aphton of any complaint, summons, or other written or verbal notice that Daiichi
receives of any claim, action, liability or the like that may be subject to such
obligations, allow Aphton the sole and complete control of the defense and
settlement thereof, and assist in such defense and settlement as Aphton may
reasonably request.

 

16.3 With respect to any claim by one Party against the other Party arising out
of the performance of failure of performance of the other Party under this
Agreement, the Parties expressly agree that the liability of such Party to the
other Party for such breach shall be limited under this Agreement or otherwise
at law or equity to direct damages, lost profits directly related to the
Product, attorneys fees and the like, and in no event shall a Party be liable to
the other Party for indirect, special or consequential damages, including
without limitation, lost profits not directly related to the Product.

 

17. Patent Litigation

 

17.1 If either Party receives a claim that the Product infringes upon a patent
of a third party, the Party will notify the other Party promptly in writing and
give the other Party all necessary information and assistance. Both Parties
shall collaborate to evaluate, defend and settle any such claim, or terminate
this Agreement, subject to the conditions set forth in this Agreement, as they
deem appropriate.

 

(a) If a claim arises in Daiichi’s Territory and circumstances may favor
settlement, regardless of the actual receipt of such claim from such third
party, Daiichi will make good faith efforts to negotiate a settlement. If
settlement involves payment of a settlement amount, Daiichi can decide, in its
sole discretion, whether or not to pay the settlement amount.

 

(b) In above case (a), if Daiichi decides not to pay the settlement amount (and
Aphton chooses to do so) or if settlement means that Daiichi must cease
manufacturing the Products, at Aphton’s request, Daiichi shall grant Aphton a
non-exclusive, worldwide, royalty-free, fully-paid-up, transferable license to
its Intellectual Property and assist Aphton for a maximum period of one year in
the transfer of the technology to a manufacturer of Aphton’s selection at
Aphton’s cost. Until such transfer is complete, Daiichi will continue to
manufacture and supply as provided in Section 8.3 of this

 

* Confidential portions omitted and filed separately with the Commission.

 

20



--------------------------------------------------------------------------------

Agreement, provided that Aphton shall indemnify Daiichi for any patent
infringement liability arising from such technology transfer and continued
manufacture.

 

(c) If a claim arises in Aphton’s Territory and circumstances may favor
settlement, regardless of the actual receipt of such claim from such third
party, Aphton will make good faith efforts to negotiate a settlement. If
settlement involves payment of a settlement amount, Aphton can decide, in its
sole discretion, whether or not to pay the settlement amount.

 

(d) In above case (c), if Aphton decides not to settle the claim but instead
decides to defend against such claim, Daiichi shall continue, at Aphton’s
request, to supply the Product(s) for Aphton’s Territory, provided that Aphton
shall indemnify Daiichi for any patent infringement liability arising from
Aphton’s continued sales of Product(s) until such claim is resolved. Upon a
resolution of such claim that permits Aphton to continue to market Product(s),
Daiichi will supply the Product(s) exclusively for Aphton’s Territory according
to this Agreement. If Daiichi decides, in its sole discretion, not to continue
to supply the Product(s), then Daiichi will be deemed to have terminated this
Agreement pursuant to Section 19.2(iv) and Section 19.5 will then apply.

 

17.2 Each Party shall have the sole right and option, at its sole and absolute
discretion, to file and maintain lawsuits in its own name for infringement or
misappropriation by third parties of its Intellectual Property or other
proprietary rights that occur within the Territory. The infringed Party shall
keep the other Party informed from time to time of the status of such
proceeding. The other Party shall, at the request of the infringed Party, give
the infringed Party all reasonable assistance and cooperation in any such
proceedings at the infringed Party’s expense. Notwithstanding any decision on
the part of the infringed Party to forego bringing or continuing to prosecute
any suit, claim or litigation, even if permitted under law, the other Party
shall not have the right to bring, file or litigate any claim for infringement
by third parties of any proprietary rights held by the infringed Party occurring
in the other Party’s Territory without the infringed Party’s prior written
consent. If such consent is granted, the infringed Party shall cooperate with
the other Party, and shall assign to the other Party such rights as are
reasonably determined by the infringed Party to be necessary to bring, litigate
or settle such claim.

 

17.3 Each Party shall have the right and option, at the direction of JSC, to
file and maintain lawsuits for infringement or misappropriation by third parties
of both Parties’ jointly developed Intellectual Property or other proprietary
rights that occur within such Party’s respective Territory. The infringed Party
shall keep the other Party informed from time to time of the status of such
proceeding. The other Party shall, at the request of the infringed Party, give
the infringed Party all reasonable assistance and cooperation in any such
proceedings at the infringed Party’s expense or as otherwise equitably directed
by the JSC.

 

18. Dispute Resolution

 

18.1 Any disputes arising between the Parties relating to, arising out of or in
any way connected with this Agreement or any term or condition hereof, or the
performance by any Party of its obligations hereunder, whether before or after
termination of this Agreement (a

 

* Confidential portions omitted and filed separately with the Commission.

 

21



--------------------------------------------------------------------------------

“Dispute”), which are not settled by the Parties within thirty (30) days after
notice of such Dispute is given by one Party to the other in writing, shall be
referred to the Senior Vice President of Aphton Corporation and the Director,
Research & Development Division of Daiichi Pure Chemicals Co., Ltd., who are
authorized to settle such disputes on behalf of their respective companies
(“Senior Executives”). The Senior Executives will meet for negotiations within
thirty (30) days of the end of the initial 30 day negotiation period referred to
above, at a time and place mutually acceptable to all Senior Executives. If the
Dispute has not been resolved within thirty (30) days after the end of the
initial 30 day negotiation period referred to above (which period may be
extended by mutual agreement), subject to any rights to injunctive relief and
unless otherwise specifically provided for herein, any Dispute will be finally
resolved by binding arbitration as provided in Section 18.2.

 

18.2 Any and all disputes arising from this Agreement shall be amicably and
promptly settled upon consultation between the Parties, but in case of failure
of amicable settlement of any dispute, it shall be resolved by arbitration. If
the arbitration is requested by Daiichi, the arbitration shall be held in Miami,
Florida, and if the arbitration is requested by Aphton, the arbitration shall be
held in Tokyo, Japan. All such proceedings shall be conducted as agreed by the
Parties at the time of a request for an arbitration. The award rendered shall be
final and binding upon both Parties. The arbitrators shall have no power to add
to, subtract from, or modify any of the terms or conditions of this Agreement.
Any award rendered in such arbitration may be enforced by either Party in the
court with proper jurisdiction, as the case may be, to whose jurisdiction for
such purposes each of the Parties hereby irrevocably consents and submits. Each
Party shall bear its own legal and arbitration expenses; except, if the
arbitrators determine that a Party has acted in bad faith or committed willful
misconduct, the arbitrators may assess as part of their award the legal fees and
arbitration expenses of the other Party. Either Party may require that the
arbitrators set forth in writing their findings of fact and basis for their
award. The arbitrators will have the power to award an equitable remedy.
Notwithstanding anything herein, a Party may seek equitable relief in any court
of competent jurisdiction to maintain the status quo pending resolution of a
dispute in arbitration pursuant to this Agreement.

 

19. Term and Termination

 

19.1 This Agreement shall commence on the Effective Date and, unless terminated
earlier in accordance with this Section 19, shall continue in full force and
effect until a date of the decision not to execute a Supply Agreement or a date
set by the JSC. If a Supply Agreement has been executed, the JSC shall determine
the term and termination of the Supply Agreement, provided such agreement will
be in effect until the expiration in the last major country (determined by JSC
according to the sales and marketing efforts of each respective Party) of the
last Patent owned by a Party that contains valid and enforceable claims covering
any Product unless terminated earlier according to the conditions set forth in
this Section 19.

 

19.2 This Agreement may be terminated prior to the term referred to in Section
19.1 above, under the following circumstances and conditions: (i) by either
Party, for material breach of any provision of this Agreement upon sixty (60)
days written notice to the other Party, unless such breach is cured during such
sixty days period, (ii) by either Party, immediately upon such event, if that
other Party becomes insolvent, files or has filed against it a petition in

 

* Confidential portions omitted and filed separately with the Commission.

 

22



--------------------------------------------------------------------------------

bankruptcy, make an assignment for the benefit of creditors, has a receiver
appointed for it or any of its assets, or otherwise takes advantage of any
statute or law designed for relief of debtors, (iii) for any reason, by mutual
agreement between the Parties, or (iv) notwithstanding anything to the contrary
in this Agreement, upon thirty (30) days prior written notice by the decision of
either Party if, in its sole discretion, it determines that the commercial
usefulness of the entire Collaborative Commercialization is no longer justified.
Each Party shall immediately notify the other Party in writing if it becomes
subject to any event of the type described in Section 19.2(ii).

 

19.3 In the event of termination in accordance with any of the provisions of
this Agreement, neither Party shall be liable to the other because of such
termination, for compensation, reimbursement or damages on account of the loss
of prospective profits or anticipated sales or on account of expenditures,
inventory, investments, leases or commitments in connection with the business or
goodwill of Aphton or Daiichi, provided, however, that any such termination
shall not relieve any Party of obligations incurred prior to the termination.

 

19.4 The provisions of Sections 6.5, 10, 12.7, 15, 16, 17, 18, 19 and 20, and
all payment obligations (and audit rights to confirm conformance with such
payment obligations) hereunder, shall survive the termination or expiration of
this Agreement for any reason. All other rights and obligations of the Parties
shall cease upon termination or expiration of this Agreement.

 

19.5 In the event Aphton terminates this Agreement pursuant to Section 19.2(i)
or (ii) or Daiichi terminates this Agreement pursuant to Section 19.2(iv),
Aphton shall have the right to sell any inventory of the Product that it holds
as of the effective date of such termination for a period of twelve (12) months
following the effective date of such termination anywhere in the world, without
regard to any territorial restrictions set forth in this Agreement, and Daiichi
shall transfer to Aphton all of its ownerships and rights of Intellectual
Property and Regulatory Approvals generated and obtained from/for the
Collaborative Commercialization solely so that Aphton (and its successors,
sublicensees and assigns) can continue the Commercialization anywhere in the
world, without regard to any territorial restrictions set forth in this
Agreement. In the event of early termination set forth in this Section 19.5,
Daiichi shall continue to supply for a maximum of one year after having given
prior written notice and shall assist with transfer of the technology of
manufacturing of the Products to Aphton or its designated manufacturer upon
Aphton’s request and cost for the technology transfer; provided, however,
Daiichi shall be relieved from the obligation of such technology transfer after
the period of twelve (12) months following the effective date of such
termination.

 

19.6 In the event Daiichi terminates this Agreement pursuant to Section 19.2(i)
or (ii) or Aphton terminates this Agreement pursuant to Section 19.2(iv),
subject to its continued payment of royalties on such sales pursuant to Section
6.5, Daiichi shall have the right to sell any inventory of the Product that it
holds as of the effective date of such termination for a period of twelve (12)
months, subject to Section 6.5, following the effective date of such termination
anywhere in the world, without regard to any territorial restrictions set forth
in this Agreement, and Aphton shall transfer to Daiichi all of its ownerships
and rights of Intellectual Property and Regulatory Approvals generated and
obtained from/for the Collaborative Commercialization solely so that Daiichi
(and its successors, sublicensees and assigns) can continue the

 

* Confidential portions omitted and filed separately with the Commission.

 

23



--------------------------------------------------------------------------------

Commercialization anywhere in the world, without regard to any territorial
restrictions set forth in this Agreement.

 

19.7 In the event both Parties agree to terminate this Agreement pursuant to
Section 19.2(iii) before the expiration of this Agreement, both Parties shall
have the right to sell any inventory of the Product that it holds as of the
effective date of such termination, and shall be relieved from the obligations
to supply the other Party any data, information and Product set forth in this
Agreement after the effective date of such termination, subject to Section 6.5,
without any further rights to the Intellectual Property of the other Party
(except as otherwise granted by each Party, in its sole discretion).

 

19.8 In the event a Supply Agreement is executed, this Section 19 will be
incorporated in its entirety into such Supply Agreement.

 

20. General Provisions

 

20.1 This Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of Delaware without reference to conflicts of laws
principles.

 

20.2 This Agreement sets forth the entire agreement and understanding of the
Parties relating to the subject matter herein and merges all prior discussions
between them. No modification of or amendment to this Agreement, nor any waiver
of any rights under this Agreement, shall be effective unless in writing signed
by the Party to be charged.

 

20.3 Any notice required or permitted by this Agreement shall be in writing (in
the English language) and shall be made by personal delivery or sent by
facsimile transmission, overnight express courier (such as Federal Express) or
by prepaid registered or certified mail, return receipt requested, addressed to
the other Party at the address shown below or at such other address for which
such Party gives notice hereunder. Such notice shall be deemed to have been
given upon the earlier of receipt by the Party to whom notice was sent if by
personal service, facsimile transmission or overnight express courier (and as
evidenced by sender’s confirmation receipt in the case of facsimile transmission
or overnight express courier) or three (3) days after deposit in the mail, if by
certified or registered mail:

 

If to Aphton:

 

Aphton Corporation

80 SW 8th Street, Suite 2160

Miami, Florida 33130

USA

Attn: President and CEO

Tel: 1-305-374-0703

Fax: 1-305-374-7615

 

* Confidential portions omitted and filed separately with the Commission.

 

24



--------------------------------------------------------------------------------

With a copy to:

 

White & Case LLP

1155 Avenue of the Americas

New York, New York 10036

Attn: Dimitrios T. Drivas, Esq.

Tel: 1-212-819-8200

Fax: 1-212-354-8113

 

If to Daiichi:

 

Daiichi Pure Chemicals Co., Ltd.

13-5 Nihombashi 3-Chome

Chuo-ku, Tokyo 103-0027 Japan

Attn: President and CEO

Tel: 81-3-3272-0681

Fax: 81-3-3281-0510

 

With a copy to:

 

Daiichi Pure Chemicals Co., Ltd.

13-5 Nihombashi 3-Chome

Chuo-ku, Tokyo 103-0027

Japan

Attn: Director, Diagnostic Division

Tel: 81-3-3272-0681

Fax: 81-3-3281-0510

 

20.4 Non-performance of either Party shall be excused to the extent that
performance is rendered impossible by strike, earthquake, fire, flood,
governmental acts or orders or restrictions, failure of suppliers, or any other
reason where failure to perform is beyond the reasonable control of and is not
caused by the negligence of the non-performing Party.

 

20.5 This Agreement may not be assigned by either Party without the prior
written consent of the other Party, which consent shall not be unreasonably
withheld; provided, that either Party may assign this Agreement without the
consent of the other Party to an affiliate or to a successor in connection with
the merger, consolidation or sale of all or substantially all of its assets or
that portion of its business to which this Agreement relates. Subject to the
foregoing sentence, this Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and assigns.

 

20.6 The relationship of Aphton and Daiichi established by this Agreement is
that of independent contractors, and nothing contained in this Agreement shall
be construed to give either Party the power to direct and control the day-to-day
activities of the other or allow one Party to create or assume any obligation on
behalf of the other for any purpose whatsoever.

 

* Confidential portions omitted and filed separately with the Commission.

 

25



--------------------------------------------------------------------------------

All financial obligations associated with the each Party’s business are the sole
responsibility of the respective Party.

 

20.7 The obligations of each Party shall be severable, and no Party shall be
liable for breach of this Agreement by the other Party.

 

20.8 If any provision of this Agreement is held to be invalid, then the
remaining provisions shall nevertheless remain in full force and effect. The
Parties agree to renegotiate in good faith any term held invalid and to be bound
by the agreed substitute provision.

 

20.9 This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original and all of which together shall constitute one
instrument.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement on behalf of
Aphton and Daiichi, as applicable, intending it to be legally binding on the
Parties as of the Effective Date.

 

APHTON CORPORATION

By:

  /s/    PHILIP C. GEVAS        

Name:

  Philip C. Gevas

Title:

  Chairman

Date:

 

June 22, 2004

DAIICHI PURE CHEMICALS CO., LTD.

By:   /s/    SHIN-ICHIRO ASHIDA        

Name:

  Shin-ichiro Ashida, Ph.D.

Title:

  President & CEO

Date:

 

June 22, 2004

 

* Confidential portions omitted and filed separately with the Commission.

 

26



--------------------------------------------------------------------------------

SCHEDULE 1

 

U.S. PATENTS AND PATENT APPLICATIONS

 

*

 

*

 

*

 

* Confidential portions omitted and filed separately with the Commission.

 

27



--------------------------------------------------------------------------------

APPENDIX A

 

CERTIFICATE OF ANALYSIS

 

This Appendix shall be prepared after the completion of the development of the
final Products for Marketing.

 

* Confidential portions omitted and filed separately with the Commission.

 

28



--------------------------------------------------------------------------------

APPENDIX B

 

SPECIFICATIONS AND TESTING SPECIFICATION REQUIREMENTS

 

This Appendix shall be prepared after the completion of the development of the
final Products for Marketing.

 

* Confidential portions omitted and filed separately with the Commission.

 

29